Citation Nr: 1741413	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California
 

THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for migraine headaches, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Haley Daus, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1959 to February 1962.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a May 2016 videoconference hearing before the undersigned Veterans Law Judge.  

In November 2014, August 2015, and April 2016, the Board remanded the issues herein for further development.  In December 2016, the Board: (1) granted an increased migraine evaluation of 50 percent, effective March 23, 2015; (2) denied TDIU; and (3) denied service connection for a scalp scar. 

In June 2017, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) after finding that the Board failed to provide an adequate statement of reasons or bases when: (1) explaining the March 23, 2015, date chosen in applying the increased migraine rating of 50 percent; and (2) explaining whether the Veteran's capability of part-time sedentary or semi-sedentary employment amounts to more than marginal employment.  The Board highlights that the JMPR did not disturb the portions of the Board's December 2016 decision which: (1) granted a migraine rating of 50 percent, effective March 23, 2015; and (2) denied service connection for the scalp scar.  As such, the issue of service connection for a scalp scar is no longer before the Board.  

One day after the JMPR grant, the Agency of Original Jurisdiction (AOJ) issued a June 2017 Rating Decision which decreased the migraine evaluation to 30 percent, effective May 23, 2017.  As such, the Veteran's migraine evaluation history is as follows: 30 percent from April 17, 2013; 50 percent from March 23, 2015; and 30 percent from May 23, 2017.  See June 2017 Codesheet.  However, because the AOJ has not yet granted the maximum disability rating for this impairment, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

These appeals have been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since April 17, 2013, the Veteran's migraine headache symptoms (continuing complaints of very frequent prostrating attacks occurring at least 4 times weekly with constant head pain, pulsating or throbbing head pain, nausea, vomiting, sensitivity to light and sound, aura, vision changes and blurred vision, extremely sharp pain which occurs in the morning and lasts 2 to 4 hours at a time, heightened severity of symptoms occurring 4 times monthly and lasting 12 hours at a time, anxiety, and depression) have most nearly approximated very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability.

2.  Since at least January 20, 2017, the Veteran's service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 50 percent for migraine headaches, for the period since April 17, 2013, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2016). 

2.  The criteria for a schedular TDIU for the period since January 20, 2017, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b), 4.19 (2016); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

3.  The criteria for referral for an extraschedular evaluation for TDIU, for the period prior to January 20, 2017, have been met.  See 38 C.F.R. §§ 4.16(a), 4.16(b), 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has not referred to any deficiencies in either the duties to notify or assist which have not already been cured during prior remands; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).
 
The Veteran generally contends that his migraine headaches have been more severe than contemplated by the 30 percent rating for the periods from April 17, 2013, to March 22, 2015, and from May 23, 2017, forward (as previously mentioned, the June 2017 Court JMPR did not disturb the 50 percent evaluation beginning March 23, 2015).  The Veteran also generally contends that his service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation since his last full-time employment in 1987.  There is no reason to doubt the credibility of the Veteran's reports, as they have remained longitudinally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

For the reasons discussed below, the Board finds that: (1) since April 17, 2013, the Veteran's migraine headache symptoms (continuing complaints of very frequent prostrating attacks occurring at least 4 times weekly with constant head pain, pulsating or throbbing head pain, nausea, vomiting, sensitivity to light and sound, aura, vision changes and blurred vision, extremely sharp pain which occurs in the morning and lasts 2 to 4 hours at a time, heightened severity of symptoms occurring 4 times monthly and lasting 12 hours at a time, anxiety, and depression) have most nearly approximated very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability; and (2) since at least January 20, 2017, the Veteran's service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation.  As such, a 50 percent evaluation is warranted for the entire appeal period and schedular TDIU is warranted beginning January 20, 2017.  

Migraine Headaches

As previously mentioned, the Veteran generally contends that his migraine headaches have been more severe than contemplated by the 30 percent rating for the period since April 17, 2013.  For the reasons discussed below, the Board finds that an evaluation of 50 percent is warranted.  

Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated as 30 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  Id.  The Court has interpreted the phrase "productive of severe economic inadaptability" to include both "producing" and "capable of producing" economic inadaptability.  See Pierce, 18 Vet. App. at 446.  Further, the criteria for a 50 percent evaluation do not require the Veteran to be incapable of any substantially gainful employment; rather, "[e]vidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; Pierce, 18 Vet. App. at 446; VA's M21-1 Adjudication Procedures Manual (M21-1), III.iv.4.G.7.e.    

Based on the evidence below, the Board finds that the Veteran's comprehensive symptoms for this period include: continuing complaints of very frequent prostrating attacks occurring at least 4 times weekly with constant head pain, pulsating or throbbing head pain, nausea, vomiting, sensitivity to light and sound, aura, vision changes and blurred vision, extremely sharp pain which occurs in the morning and lasts 2 to 4 hours at a time, heightened severity of symptoms occurring 4 times monthly and lasting 12 hours at a time, anxiety, and depression.  The Board further finds that these symptoms have most nearly approximated very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability.

A July 2014 private medical record from Dr. P.C. noted that the Veteran suffered from migraines that lasted about two to three hours at a frequency of ten to twelve times per month.  The physician recommended that the Veteran receive more prescription pills in order to better manage his migraine symptoms.  

In the August 2014 VA Form 9, the Veteran stated that his migraines occasionally last all day, which indicate prolonged migraine attacks. 

During the May 2016 Board hearing, the Veteran testified that his migraines have been consistent over the last 30 years.  See May 2016 Hearing Transcript.  The Board highlights that it previously found and continues to find the Veteran's hearing testimony to hold high probative value, as it was competent and credible (in that it remained longitudinally consistent throughout the record).  See September 2013 examination report; January 2014 Notice of Disagreement; July 2014 VA Form 9; March 2015 examination report; May 2016 Hearing Transcript; September 2016 Letter from Vocational Expert P.M.; December 2016 Board Decision; Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465; April 2017 examination report; May 2017 examination report; comprehensive treatment records from San Diego VAMC.  

Importantly, the most recent, May 2017 examination report continued to document the Veteran's reports of migraines lasting around 2.5 hours for 4 times per week on average, but with increased severity around 3 or 4 times per month which last most of the day and prevent the Veteran from getting out of bed.  

The Veteran's comprehensive symptoms for the entire appeal period most nearly approximate those contemplated by a 50 percent evaluation.  The 30 percent evaluation only contemplates a frequency of prostrating attacks up to an average of once per month, a frequency which the Veteran's headaches exceed.  Further, a 30 percent evaluation does not consider the duration of the Veteran's attacks, which the Board finds to be prolonged.  Lastly, the Board finds the Veteran's symptoms capable of producing severe economic inadaptability, as someone with the frequency and severity of such symptoms would likely need to use sick leave or unpaid absences beyond what is typically allowed to maintain a substantially gainful occupation.  The record includes notations of the Veteran losing his train of thought and the vocational expert's conclusion that his migraines preclude work in any environment.  See September 2016 Letter from Vocational Expert P.M.  This is sufficient to qualify for severe economic inadaptability.

Additionally, the Board notes that an evaluation of 50 percent is the highest schedular evaluation available for migraine headaches.  All potentially applicable codes have been considered and staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Fenderson v. West, 12 Vet. App. 119, 126-27.

The Board has again considered whether referral for extraschedular consideration is warranted (previously contemplated in the December 2016 Board decision); however, the Board finds that all the symptomatology and impairment caused by the Veteran's migraine headaches are specifically contemplated by the schedular rating criteria and that no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 111.  The schedular rating criteria per Diagnostic Code 8100 specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability.  Based on the evidence currently of record, the Veteran's migraines manifested as very frequent, completely prostrating headaches with prolonged attacks capable of producing economic inadaptability.  These symptoms and resulting degree of occupational impairment are part of or similar to the schedular rating criteria; comparing the Veteran's disability level and symptomatology of the chronic headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate. 

Additionally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson, 762 F.3d at 1362.  The Veteran is service-connected for: (a) anxiety disorder at 70 percent disabling (since January 20, 2017); and (b) migraine headaches at 30 percent disabling (30 percent from April 17, 2013; 50 percent from March 23, 2015; and 30 percent from May 23, 2017).  See June 2017 Codesheet.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, there is no medical evidence indicating that the Veteran's migraine headaches combine or interact with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to only the combined effect of multiple conditions.

TDIU

The Veteran also generally contends that his service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation since his last full-time employment in 1987.  For the reasons discussed below, the Board finds that TDIU is warranted since January 20, 2017; however, as the appeal period begins earlier, the Board further finds that referral for extraschedular consideration of TDIU prior to January 20, 2017, is also warranted. 

Schedular TDIU may be assigned when the schedular rating is less than total and it is found that the disabled person is unable to obtain or maintain a substantially gainful occupation as a result of either: (1) a single service-connected disability ratable at 60 percent or more; or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities combined to meet these regulatory standards beginning on January 20, 2017.  See June 2017 Codesheet.  Even with the grant of a 50 percent rating herein, effective April 17, 2013, the Veteran was not granted service connection for another disability until January 20, 2017.  See 38 C.F.R. § 4.25.  As such, the Veteran is eligible for schedular consideration of TDIU since January 20, 2017.

Educationally, the Veteran completed 5 years of elementary school and 3 years of high school in Italy; the Veteran also attended a "night school" and obtained a basic certificate in hydraulic engine work.  See September 2016 Letter from Vocational Expert P.M.  Additionally, the only in-service trainings/courses listed on his DD-214 were: basic training; CBR (chemical, biological, radiological) training; supply clerk course (8 weeks); and survival, escape, and evasion.  Occupationally, the Veteran listed his last job as a sales representative at D.P. (abbreviated for the Veteran's privacy) from 1977 to 1988.  See April 2017 VA Form 21-8940.  A December 2014 Letter from the President of D.P. explains that the Veteran "was not fired, but was unable to perform his duties due to disability."  The Veteran has not maintained a substantially gainful occupation since then.  See September 2015 Social Security Earnings Record.  However, despite the Veteran's educational and occupational achievements, and based on the evidence below, the Board finds that the combined effect of the Veteran's service-connected disabilities have prevented him from obtaining and/or maintaining a substantially gainful occupation since at least January 20, 2017. 

Throughout the appeal period, the Veteran has reported a number of functional limitations as a result of his service-connected migraine disability, which include: debilitating, throbbing pain (extremely sharp in the mornings) and the need to lie down in a dark room; nausea and vomiting; changes in vision and sensitivity to light and sound; symptoms of aura; constant head pain; and unpredictable migraine attacks, occurring at least 4 times weekly and lasting for hours at a time, and prostrating attacks occurring at least 4 times monthly and lasting for 12 hours at a time.  See September 2016 Letter from Vocational Expert P.M..  Further, the Veteran's service-connected psychiatric disability is manifested by: depressed mood; anxiety; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation.  See April 2017 examination report.  These psychiatric symptoms result in occupational and social impairment with at least reduced reliability and productivity.  Id.  

Based on the aforementioned, the Board finds that, since at least January 20, 2017, the combined functional limitations of the Veteran's service-connected disabilities have prevented him from obtaining and/or maintaining a substantially gainful occupation.  More specifically, the combined functional impairments caused by these disabilities overshadow the educational and occupational skills acquired during and after service and preclude him from obtaining and/or maintaining a substantially gainful occupation.  From the Veteran's aforementioned educational and occupational history, the Board finds that the Veteran may have acquired interpersonal skills (tending to customers) and knowledge of automotive engine concepts.  However, when combining the aforementioned functional impacts, the combined severity of limitation would likely cause the Veteran to use sick leave or unpaid absences beyond what is typically allowed to maintain a substantially gainful occupation.  As such, schedular TDIU is warranted. 

Additionally, as previously noted, the appeal period began before January 20, 2017.  Because the Veteran was not schedularly eligible for consideration of TDIU before January 20, 2017, the Board has also considered whether the evidence pertaining to the period prior to January 20, 2017, warrants referral for extraschedular consideration.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  To prevail, the record must reflect some factor which takes the case outside the norm.  The sole fact that the Veteran was unemployed or had difficulty obtaining employment is not enough to warrant a referral; rather, the ultimate question is whether the Veteran's combined service-connected disabilities, despite falling short of the schedular criteria for TDIU consideration, nevertheless prevented him from being capable of the mental and physical acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Before January 20, 2017, the Veteran was service-connected only for migraine headaches (30 percent from April 17, 2013; and 50 percent from March 23, 2015).  See June 2017 Codesheet.  However, based on the Veteran's aforementioned migraine symptoms and their resulting functional limitations, educational history, and occupational history, the Board doubts whether the Veteran would have still been capable of the mental and physical acts required by employment before he was schedularly eligible on January 20, 2017, as the record indicates that he would have still needed to use sick leave or unpaid absences beyond what is typically allowed to maintain a substantially gainful occupation.  See Van Hoose, 4 Vet. App. at 361; Pierce, 18 Vet. App. at 446; December 2014 Letter from the President of D.P.; September 2015 Social Security Earnings Record; September 2016 Letter from Vocational Expert P.M..  As such, the Board finds that referral for extraschedular consideration of TDIU prior to January 20, 2017, is warranted.


ORDER

Entitlement to an evaluation of 50 percent for migraine headaches is granted for the entire appeal period.  

Entitlement to a schedular TDIU is granted for the period since January 20, 2017.


REMAND 

As previously discussed, the Board finds that referral for extraschedular consideration of TDIU prior to January 20, 2017, is warranted.  The Board is precluded from adjudicating extraschedular TDIU without first seeking a referral to the Director of the Compensation Service for consideration.  See 38 C.F.R. §§ 4.16(a), 3.321(b)(1).  As such, the Board directs the AOJ to seek that referral upon remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Refer the issue of entitlement to an extraschedular TDIU prior to January 20, 2017, to the Director of the Compensation Service for adjudication.  See above for further discussion.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


